Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-13, 15, 17-20, 26 are allowed.
Claims 2, 14, 16, 21-25, 27-38 are cancelled.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Amirijoo et al. (U.S. Patent Application: 20090213834) discloses A technique for coordinating the registration of a terminal (UE) in circuit-switched (CS) and packet-switched (PS) domains of a multi-operator core network (MOCN) with multiple core networks (CN) is described. According to a method approach, a notification message indicating the necessity of coordinated CS and PS registrations for a terminal (UE) is received from a first core network (CN). In a next step, and based on a global permanent identity (IMSI) associated with the terminal (UE), a second core network (CN) responsible for CS and PS registrations is determined. A registration message for coordinated CS and PS registrations is then sent to the second core network (CN) that has been determined based on the global permanent identity (IMSI). (See Abstract)

Rekhter et al. (U.S. Patent: 6339595) teaches A service provider's routers (PE1, P1, P2, PE2) provide connections between and share routine information with routers (CE1, CE2) of a customer virtual private network (VPN) as well as routers of other customers' VPNs, which may have overlapping address spaces. A service provider's edge router (PE1) informed by the customer's router (CE1) that it will forward packets to a given prefix notifies the other edge router (PE2) that PE1 can forward packets to that address prefix if the destination is in the VPN to which CE1 belongs. PE1 also tells PE2 to tag any thus-destined packets with a particular tag T3. PE2 stores this information in a forwarding information base that it separately keeps for that VPN so that when PE2 receives from a router CE2 in the same VPN a packet whose destination address has that prefix, it tags the packet as requested. But PE2 also tags it with a tag T2 that the router P2 to which PE2 first sends it has asked PE2 to apply to packets to be sent to PE1. P2 routes the packet in accordance with T2, sending it to P1 after replacing T2 with a tag T1 that P1 has similarly asked P2 to use. P1 removes T1 from the packet and forwards it in accordance with T1 to PE1, which in turn removes T3 from the packet and forwards it in accordance with T3 to CE1. In this manner, only the edge routers need to maintain separate routing information for separate VPNs. (abstract)

Campbell et al. (U.S. Patent: 8347286) discloses A method, system and program product for managing downloads of files from a server. The method includes presetting, using a tool, a threshold number of allowable connections for each client requesting connections to download files from a server. The method further includes identifying, using the tool, a client requesting one or more connections to download a file and tracking, using the tool, whether or not the client has exceeded the threshold number of allowable connections preset. If the client has not exceeded the threshold number of allowable connections preset, allowing the one or more connections up to the threshold number of allowable connections preset for the client to download the file from the server and if the client has exceeded the threshold number of allowable connections preset, preventing the client from connecting to the server, such that overloading of the server with too many simultaneous active connections is minimized..(abstract)


However, the prior art of records fail to teach or suggest individually or in combination:
A method for processing connection requests from a data- plane node (DPN) to a plurality of controller nodes configured in a cluster, the method comprising: receiving, at a controller node, a connection request associated with a DPN; determining whether a global incarnation identifier (IID) associated with the DPN exists; if it is determined that the global IID associated with the DPN exists, incrementing a value of the global IID associated with the DPN; if it is determined that a global IID associated with the DPN does not exist, associating the DPN with a global lID set with an initial value; and storing the association between the DPN and the global IID with the one of the initial value and the incremented value, the association between the DPN and the global IID with the one of the initial value and the incremented value being stored in a global data store accessible to the plurality of controller nodes.
Dependent claims 3-6 are further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 7.
Dependent claims 8-13, 15, 17-20 are further limits allowed independent claim 7; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 26.

Accordingly, claims 1, 3-13, 15, 17-20, 26 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449